                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                   Case No. 5:20-CV-00503-FL

 KAZEEM OLUROTIMI OYENEYIN,                            )
                                                       )
                                  Plaintiff,           )
 vs.                                                   )
                                                       )   ORDER GRANTING DEFENDANTS’
 BRYAN BRACEY, Individually, C GAGNON,                 )       MOTION TO COMPEL
 Individually, K.E. VAN ALTHUIS Individually           )
 and TG BEATON Individually,                           )
                                                       )
                                  Defendants.          )

        Defendants Bracey, Gagnon, Van Althuis, and Beaton (“Defendants”), in their individual

capacities, moved the court pursuant to Rule 37 of the Federal Rules of Civil Procedure for an

Order compelling Kazeem Olurotimi Oyeneyin (“Plaintiff”) to produce complete and accurate

responses to Defendants’ written discovery requests.

        For good cause shown, IT IS HEREBY ORDERED that within ten (10) days from the entry

of this Order, Plaintiff is to:

1. Fully respond to all Defendants’ First set of Interrogatories and Requests for Production of

    Documents, without objection, pursuant to Rule 37 with the admonition that Plaintiff’s failure

    to comply with this Court’s order may subject Plaintiff to future sanctions;

2. Verify all interrogatory responses; and

3. Pay Defendants’ reasonable costs and attorneys’ fees associated with the filing of this motion.

        This the 16th day of September, 2021.



                                                     Louise W. Flanagan
                                                     United States District Court Judge




            Case 5:20-cv-00503-FL Document 50 Filed 09/16/21 Page 1 of 1
